Name: COMMISSION REGULATION (EC) No 1614/97 of 11 August 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 222/6 fENl Official Journal of the European Communities 12. 8 . 97 COMMISSION REGULATION (EC) No 1614/97 of 11 August 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat ­ eral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation , HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 12 August 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 1 August 1 997. For the Commission Emma BONINO Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66. (2) OJ No L 325, 14. 12. 1996, p. 5 . (') OJ No L 387, 31 . 12. 1992, p. 1 . 0 OJ No L 22, 31 . 1 . 1995, p. 1 . 12 . 8 . 97 EN Official Journal of the European Communities No L 222/7 ANNEX to the Commission Regulation of 11 August 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country Standard import code (') value 0709 90 79 052 78,8 999 78,8 0805 30 30 388 62,8 524 63,0 528 53,2 l 999 59,7 0806 10 40 052 125,8 400 224,2 512 89,4 600 131,1 624 159,3 999 146,0 0808 10 92, 0808 10 94, 0808 10 98 388 74,2 400 61,5 508 60,3 512 31,7 524 83,3 528 48,3 804 81,3 999 62,9 0808 20 57 388 47,5 512 9,5 528 39,2 999 32,1 0809 30 41,0809 30 49 052 74,1 999 74,1 0809 40 30 064 73,3 066 70,4 999 71,9 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code '999 ' stands for 'of other origin '.